MILLER, Judge.
Plaintiffs, the children of Norbert Landry, appeal the dismissal of their claim for *554their father’s death. He was killed in a gun battle with defendants who were Lafayette police officers. The city and its insurer were also made defendants. We affirm.
This case was consolidated for trial and appeal with Landry v. City of Lafayette, 324 So.2d 550 (La.App. 3 Cir. 1975) handed down this date. For reasons assigned in-that opinion, the trial court judgment is affirmed at appellants’ costs.
Affirmed.